   Case: 1:19-cv-06423 Document #: 170 Filed: 08/05/21 Page 1 of 7 PageID #:2565




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ANDREW LEE FLOWERS, JR.,                             )
                                                     )
                      Plaintiff,                     )      Case No. 19 C 6423
                                                     )
       v.                                            )
                                                     )      Judge Robert W. Gettleman
WEXFORD HEALTH SOURCES, INC.;                        )
PATRICIA BURKE, M.D., sued in her individual         )
capacity; CLAUDE OWIKOTI, sued in his                )
individual capacity; MICHAEL RUSSELL, O.D.,          )
sued in his individual capacity; KRISTA              )
HYATT-TORRES, sued in her individual capacity;       )
DEBORAH MCCALLUM, sued in her individual             )
capacity; JESSICA ORTEGON, sued in her               )
individual capacity; VICTORIA PLUMMER, sued          )
in her individual capacity; and MELISSA D.           )
LAMESCH, sued in her individual capacity;            )
                                                     )
                      Defendants.                    )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Andrew Lee Flowers brought a pro se complaint against Stateville Correctional

Center, Sheridan Correctional Center, and Kane County Jail, attempting to assert claims for

negligence, physical injury, emotional stress, and pain and suffering, based on the named

defendants’ failure to provide him with his required medication after his arrest on an outstanding

warrant. The court dismissed his pro se complaint without prejudice and recruited counsel to

represent him. His initial recruited counsel filed an amended complaint, but then had to withdraw

as a result of a conflict. The court then recruited attorneys from the Jenner & Block firm to

represent plaintiff. Those attorneys filed a second amended complaint naming defendants

Wexford Health Sources, Inc., Patricia Burke, MD, Claude Owikoti, Michale Russekk, OD, Krista

Hyatt-Torres, Deborah McCallum, Jessica Ortegon, Victoria Plummer, and Melissa D. Lamesch,
   Case: 1:19-cv-06423 Document #: 170 Filed: 08/05/21 Page 2 of 7 PageID #:2566




asserting claims for violating the Eighth Amendment and Fourteenth Amendments. The parties

proceeded with discovery, and plaintiff the sought and was granted leave to file a third amended

complaint adding state law negligence claims against Drs. Burke and Russel. Dr. Burke has now

moved under Fed. R. Civ. 12(b)(6) to dismiss the claims against her. Wexford has filed a separate

motion seeking to dismiss counts III and IV, which assert negligence and respondeat superior

claims against it. Both motions are granted in part and denied in part.

                                           BACKGROUND

       Plaintiff alleges that sometime in January 2018, he was arrested and incarcerated in Kane

County Jail. Prior to being taken into custody, plaintiff had cornea transplant and cataract

removal surgery. He was prescribed eye medications. He had his eye medications with him

when arrested, but the medical staff confiscated them during the intake procedure. He informed

the staff that he had recently had surgery and needed the medications. He alleges that Dr. Burke,

Ms. Lamesch and Ms. Plummer were aware of his recent surgery but failed to determine what

medication he had been prescribed and failed to contact his surgeon. While at Kane County Jail

he never received his medication.

       On January 18, 2018, plaintiff was transferred to Stateville Correctional Center. During

intake he informed the medical staff of his surgery and need for medication. He did not receive

all of his medications. On February 8, 2018, plaintiff was transferred to Sheridan Correctional

Center. During intake he requested to see a doctor immediately and informed the medical staff of

his surgery and that he had not been receiving his medications. While at Sheridan he did not

receive all of his necessary medications. Sometime in May 2018, he went to the University of

Illinois Medical Center and was informed that the corneal transplant had failed, and he was


                                                2
   Case: 1:19-cv-06423 Document #: 170 Filed: 08/05/21 Page 3 of 7 PageID #:2567




diagnosed with ocular hypertension due to a lapse in treatment. Plaintiff alleges that defendants

have deliberately delayed his treatment and delayed him access to appropriate medical care.

                                               DISCUSSION

       Dr. Burke has moved to dismiss the counts asserted against her for failure to state a claim.

The Third Amended Complaint contains three counts against Dr. Burke. Counts I and II assert

deliberate indifference claims under the Eighth and Fourteenth Amendments. Count III is a state

law negligence claim.     Dr. Burke argues that Counts I and II should be dismissed for plaintiff’s

failure to exhaust administrative remedies required by the Prison Litigation Reform Act

(“PLRA”), 42 U.S.C. § 1997e(a), and Count III fails to set forth the essential elements of an

Illinois medical negligence claim. The court disagrees.

       The PLRA requires a plaintiff to exhaust available administrative remedies as a

prerequisite to filing a federal lawsuit for damages. It provides that “[n]o action shall be brought

with respect to prison conditions under section 1983 of this title, or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Failure to exhaust is an

affirmative defense, and the burden is on the defendant to demonstrate that the plaintiff has not

exhausted his or her available remedies. Turley v. Rednour, 729 F.3d 645. 650 (7th Cir. 2013).

               The Seventh Circuit takes a “strict compliance” approach to the exhaustion

requirement, interpreting the PLRA to require a prisoner to use the institution’s grievance process

by following the specific rules and procedures. The prisoner must exhaust administrative

remedies even if he believes that the process is futile or requests relief that the administrative body

does not have the power to grant. Pierce v. Cook County, 2104 WL 437623, *2 (N.D. Ill. Sept. 4,


                                                  3
   Case: 1:19-cv-06423 Document #: 170 Filed: 08/05/21 Page 4 of 7 PageID #:2568




2014) (citing Dole v. Chandler, 438 F.3d 804, 808-09 (7th Cir. 2013)). The duty to exhaust is

limited, however, to those remedies that “are available in fact and not merely in form.” Schultz

v.Pugh, 728 F.3d 619, 620 (7th Cir. 2013). “[A] remedy becomes unavailable if prison employees

do not respond to a properly filed grievance or otherwise use affirmative misconduct to prevent a

prisoner from exhausting.” Dole. 438 F.3d at 809.

       Because the statutory goal of the PLRA is to spare federal courts the burden of prisoner

litigation until and unless the prisoner has exhausted his administrative remedies, ordinarily

exhaustion is a treated as a threshold issue that the court should decide before reaching the merits

of the case. Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008). Indeed, the Seventh Circuit has

set out the sequence to be followed when exhaustion is contested: 1) the district judge permits

discovery on the exhaustion issues and conducts an evidentiary hearing; 2) the judge then decides

if the prisoner has exhausted, and if not, whether the prisoner was at fault and the case ends or

whether the prisoner can go back and exhaust. Id.

       In the instant case, Dr. Burke has raised the exhaustion issue for the first time in a motion to

dismiss the third amended complaint. She never pled failure to exhaust as an affirmative defense

in her answers to the first three complaints, however, and plaintiff has no obligation to plead that

he has exhausted. Id. at 741. Failure to plead an affirmative defense “may result in a waiver of

the defense if the defendant has relinquished it knowingly and intelligently, or forfeiture if the

defendant merely failed to preserve the defense by pleading it.” Reed v. Columbia St. Mary’s

Hosp., 915 F.3d 473, 478 (7th Cir. 1997). But, failure to plead an affirmative defense in an answer

generally works as a forfeiture “only if the plaintiff is harmed by the defendant’s delay in asserting

it.” Id.


                                                  4
   Case: 1:19-cv-06423 Document #: 170 Filed: 08/05/21 Page 5 of 7 PageID #:2569




       In the instant case, Dr. Burke’s delay in raising the exhaustion issue has caused plaintiff

significant prejudice. The whole purpose of the requirement is to weed out cases before entering

costly discovery on the merits. The two federal counts that Dr. Buke claims are not exhausted

were alleged in each of the preceding complaints. Dr. Burke answered each of those complaints,

raised a number of affirmative defenses, but never raised exhaustion. Fact discovery, which has

been extensive, has now closed. Thus, the court concludes that she has forfeited this defense.

       Relying on Massey v. Helman, 196 F. 3d 727, 735 (7th Cir 1999), Dr. Burke argues that by

filing the third amended complaint, the new complaint supercedes all previous complaints and

controls the case from that point on. It is true that Massey states that “[b]ecause a plaintiff’s new

complaint wipes away prior pleadings, the amended complaint opens the door for defendants to

raise new and previously unmentioned affirmative defenses.” Id. The Seventh Circuit has

cautioned, however, that this sentence should not be read in isolation. “We meant that the

particular amended complaint at issue opened the door for new affirmative defenses because of

how significantly it changed the scope of the litigation.” Burton v. Ghosh, 961 F.3f 960, 967 (7th

Cir. 2020) (emphasis in original). “Massey is best understood as an application of Rule 15(a)(2):

when an amended complaint fundamentally changes the scope or theory of the case, the interests

of justice will generally allow a new, relevant affirmative defense to be asserted. This is just a

different articulation of the principle that an unpleaded defense is not forfeited when raised

promptly once its availability becomes apparent.” Id. Because the third amended complaint has

not changed the scope or theory of Counts I and II, Massey is inapplicable. Consequently, Dr.

Burke’s motion to dismiss Counts I and II is denied.

       Dr. Burke has also moved to dismiss Count III which is a state law claim for medical


                                                 5
   Case: 1:19-cv-06423 Document #: 170 Filed: 08/05/21 Page 6 of 7 PageID #:2570




malpractice. Dr. Burke argues that plaintiff has failed to plead the essential elements of the claim.

Once again the court disagrees. The motion is brought under Fed. R. Civ. P. 12(b)(6).           To

survive such a motion, a complaint must contain “enough factual matter (taken as true)” to

suggest that a plaintiff is entitled to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556

(2007).      The complaint must include “enough facts to state a claim to relief that is plausible on

its face.”    Id. at 570.   “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).          “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.”         Id.

          In the instant case Dr. Burke argues that the complaint alleges that she failed to provide

plaintiff with the duty of care owed to prisoners in [her] care,” rather than alleging that she failed to

provide the “applicable standard of care in the medical community.” See Johnson v. Ingalls

Mem. Hosp., 931 N.E.2d 835, 847 (1st Dis. 2010). Johnson, however, involved what a plaintiff

must show to sustain a medical malpractice action, not what must be pled. Plaintiff’s complaint is

governed by Fed. R. Civ. P. 8(a) which requires a short and plain statement of the claim with

sufficient factual content to suggest that he is entitled to relief. Plaintiff’s complaint does just

that, alleging that Dr. Burke was aware of his surgery but failed to provide the necessary

medications. Those allegations are sufficient to plausibly suggest that she breached the

applicable standard of care.

          Dr. Burke has also argued that the court should dismiss any claim in Count III for punitive

damages. The court agrees. Punitive damages are not available in “any action, whether in tort,




                                                    6
   Case: 1:19-cv-06423 Document #: 170 Filed: 08/05/21 Page 7 of 7 PageID #:2571




contract or otherwise, in which the plaintiff seeks damages for injuries or death by reason of

medical, hospital, or other healing art malpractice.” 735 ILCS 5/2-2115.

       Wexford also argues that Count III should be dismissed for the same reasons as Dr. Burke,

namely that the count fails to identify the proper standard of care. The court rejects this argument

for the reasons described above. Wexford is correct, however, that Count IV, which alleges a

claim for respondeat superior, is not properly brought as a separate count and must be dismissed.

See Armbruster v. Wexford Health Sources, Inc., 2017 WL 2619032 at * 3 (S.D. Ill. June 16,

2017) (and cases cited therein). Consequently, the court dismisses Count IV.

                                             CONCLUSION

       For the reasons described above, Dr. Burke’s motion to dismiss [Doc. 155] is denied except

for any claim in Count III for punitive damages. Wexford’s motion to dismiss [Doc. 153] is

denied as to Count III and granted as to Count IV. Wexford is ordered to answer Count III and

Dr. Burke is ordered to answer the third amended complaint by September 3, 2021.


                                              ENTER:



                                              __________________________________________
                                              Robert W. Gettleman
                                              United States District Judge


DATE: August 5, 2021




                                                 7
